Citation Nr: 1400528	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  06-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine prior to September 3, 2008. 

2.  Entitlement to a rating in excess of 20 percent for degenerative disease of the lumbar spine since to September 3, 2008. 

3.  Entitlement to permanent and total disability rating for nonservice-connected (NSC) pension purposes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

The issues on appeal were previously remanded by the Board in May 2008 for further evidentiary development of requesting outstanding employment records and to obtain a VA spine examination.  The claims were readjudicated in the May 2012 and February 2013 supplemental statements of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a subsequent May 2012 rating decision, the RO granted a 20 percent rating for the lumbar spine disability, effective September 3, 2008.  Although the RO granted a higher rating, the claim remains in appellate status because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2008 VA examination report, the Veteran raised the issue of unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the electronic Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the initial rating period prior to September 3, 2008, the Veteran's lumbar spine disability was manifested by forward flexion, at worst, to 60 degrees.  

2.  For the entire period on appeal, the Veteran's lumbar spine disability has not manifested forward flexion of 30 degrees or less due to pain or favorable ankylosis of the entire thoracolumbar spine.

3.  Mild right and left lower extremity radiculopathy has been shown.

4.  The Veteran's countable income for all periods pertinent to his claim exceeds the maximum annual pension rates.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to September 3, 2008, the criteria for a 20 percent rating, but no more, for degenerative disease of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  For the entire period on appeal, the criteria for a rating in excess of 20 percent for degenerative disease of the lumbar spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).

3.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2013).

4.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2013).

5.  The criteria for entitlement to NSC pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1522 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.


Increased Rating for Lumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Where entitlement to compensation has been established and a higher initial rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

In May 2008, the RO granted service connection for a lumbar spine disability and assigned a 10 percent rating, effective April 5, 2004, the date of the Veteran's claim.  Thereafter, in a following May 2012 rating decision, the RO assigned a 20 percent rating for the lumbar spine disability, effective September 3, 2008, the date of a VA examination report.  As such, the Board will consider whether higher or separate ratings are warranted for the periods prior to, and after, September 3, 2008.  

The Veteran's lumbar spine disability has been rated under DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, the Board finds that, for the initial rating period prior to September 3, 2008, the evidence is in equipoise as to whether the Veteran's spine disability more nearly approximates a 20 percent rating under DC 5242.   

The Veteran underwent a VA spine examination in July 2004.  During the evaluation, he reported constant back pain that traveled to his legs.  He stated that his pain level was a 7 out of a scale from 1 to 10, with 10 being the worst.  Functional impairment was noted as limiting his ability to lift, stand, and stoop.  Range of motion testing revealed forward flexion to 80 degrees with pain at 80 degrees.  The VA examiner noted that range of motion of the lumbar spine was additionally limited by pain and lack of endurance, but was not additionally limited by fatigue, weakness, and incoordination.  There was also no ankylosis of the spine and no signs of intervertebral disc syndrome.  

In a subsequent September 3, 2008, VA spine examination report, the Veteran stated that "over the last several years" he had increased pain and increased stiffness of the low back.  He also reported that he was unable to do certain tasks and had to give up driving a dump truck in 2007 due to back pain.  He also reported some pain in the buttocks area.  Range of motion testing revealed forward flexion to 60 degrees with no pain.  Upon repetition, the examiner noted no additional pain, weakness, fatigue, or incoordination.  There was no ankylosis of the spine present.  

Upon review of the evidence of record, both lay and medical, the Board finds that a 20 percent rating is warranted for the period prior to September 3, 2008, as the Veteran's spine disability manifested forward flexion to 60 degrees during the September 2008 VA examination.  Additionally, during the September 2008 VA examination, he reported that his symptoms of increased pain and stiffness had been present for "several years" prior to the September 2008 VA examination.  As such, the Board finds that, resolving reasonable doubt in his favor, a 20 percent rating under DC 5242 more nearly approximates his symptoms prior to the September 3, 2008.  

The Board further finds that, for the entire initial rating period on appeal (i.e., both prior to and after September 3, 2008), the Veteran's lumbar spine disability has not more nearly approximated the criteria for a rating in excess of 20 percent.  

Specifically, the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less.  In the most recent March 2012 VA examination, forward flexion was to 85 degrees with pain at 80 degrees.  Further, there are no objective findings of ankylosis of the thoracolumbar spine and the Veteran's reports of limitation of motion and function do not reflect reports of ankylosis of the thoracolumbar spine.  Thus, the criteria for a rating in excess of 20 percent for the lumbar spine disability for the entire initial rating period have not been met.

The Board has also considered the Veteran's reported impairment of function, such as limited ability to lift, stand, and stoop, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 40 percent.

Such factors that may additionally limit motion and function were considered and assessed by the VA examiners (the July 2004 and March 2013 VA examiners noted less movement than normal, fatigue, lack of endurance, and pain on movement).  In the March 2012 VA examination, the Veteran described flare-ups of pain and sensitivity approximately two to three times per week, which required him to rest, apply heat, and take pain medication.  

Range of motion testing of the lumbar spine revealed, at worst, 60 degrees of flexion during the entire initial rating period.  The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent rating.  As such, a higher rating based on pain and functional loss is not warranted. 

Next, the Board notes that a diagnosis of degenerative disc disease was diagnosed in the September 2008 and March 2012 VA examinations.  The Board has considered whether a higher rating is warranted pursuant to DC 5243 for intervertebral disc syndrome (IVDS). 

Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of the regulation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

The Board finds that the evidence of record, including the July 2004, September 2008, and March 2012 VA examination reports, do not demonstrate that the Veteran has intervertebral disc syndrome nor has he sustained any incapacitating episodes during a 12-month period.  Further, the evidence does not demonstrate that the Veteran has ever been ordered to bed rest due to disc disease of the lumbar spine.  Therefore, the Board finds that a higher rating is not warranted under DC 5243 for IVDS.

With respect to the Veteran's claim, the Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

For these reasons, the Board finds that, for the initial rating period prior to September 3, 2008, a rating of 20 percent is warranted for the lumbar spine disability.  The Board further finds that, for the entire initial rating period on appeal, the weight of the evidence is against a finding of an evaluation in excess of 20 percent for the lumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Next, the Board has also considered whether a separate evaluation for neurological disability is warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (1).

Following a review of the claims file, the Board finds that the evidence is in equipoise as to whether separate ratings are warranted for radiculopathy of each lower extremity.  The Board finds that the Veteran's radiculopathy disability is most properly rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 for impairment of the sciatic nerve.  

Under DC 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The evidence of record shows that during the July 2004 VA examination, the Veteran reported that he experienced pain in the lumbar spine which traveled down his legs.  During the September 2008 VA examination report, he stated that the pain did not radiate down his legs, but he did experience some buttocks pain.  During the most recent March 2012 VA examination, the examiner noted that the Veteran had mild, bilateral lower extremity radicular pain due to radiculopathy.  

As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period on appeal, a separate 10 percent evaluation for mild radiculopathy of the right and left lower extremity is warranted. 

Next, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's spine disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine disability is specifically contemplated by the schedular rating criteria (DC 5242 and DC 8520), and no referral for extraschedular consideration is required.  The schedular rating criteria at DC 5242 specifically provide for ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria. 

In this case, considering the lay and medical evidence, the Veteran's spine disability has been manifested by pain, and limitation of motion of the lumbar spine to, at worst, to 60 degrees of forward flexion.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  Further, bilateral radiculopathy of the lower extremities has also been contemplated by the assignment of separate 10 percent ratings granted herein. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (lifting, standing, walking) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's low back disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Because the current appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the claims currently on 
appeal, no additional notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

The Board finds that all necessary development has been accomplished.  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA has obtained service records, VA treatment records, Social Security Administration income documents, and statements by the Veteran and his representative of record.  Further, the issues on appeal were previously remanded by the Board in May 2008 for further evidentiary development of requesting outstanding employment records and to obtain a VA spine examination for the Veteran's back disability.  This was accomplished, and the claims were readjudicated in May 2012 and February 2013 supplemental statements of the case.  

Therefore, the available evidence has been obtained in order to make an adequate determination as to the claims on appeal.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

NSC Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (NSC) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from NSC disability not the result of his willful misconduct. 

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum annual pension rate is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. 
§ 3.274.  

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  The exclusions included under § 3.272 do not include pension or retirement payments and SSA benefits are not specifically excluded, and neither is income from a spouse.  Therefore, the payments the Veteran and his spouse received from SSA for retirement benefits are included as countable income for pension purposes. 

In essence, eligibility for NSC pension this requires: (1) that the veteran served in active service for 90 days or more during a period of war; (2) is permanently and totally disabled from NSC disability not due to his own willful misconduct; and (3) meets the net worth requirements.  38 C.F.R. § 3.3(a)(3).

The Board notes that the Veteran filed a claim for entitlement to NSC pension in March 2004.  At that time, however, he was employed full-time.  In a later September 2008 VA examination report, he stated that he had stopped working one year prior (approximately September 2007) due to his disabilities.  As such, the Board will consider whether NSC pension is warranted for the period beginning September 2007.  

In this regard, the Board initially finds that the Veteran meets the active service requirement as he served for over 90 days during the Vietnam War.  That notwithstanding, the Board finds that he has not met the net worth requirement as his countable SSA income exceeds the maximum annual pension rates.

The evidence of record demonstrates that the Veteran received a yearly income of $15,408 from the SSA in 2007.  In 2008, his SSA income, which also included his wife's SSA income, totaled $23,568.  In 2009, his and his wife's combined SSA income was $24,012; in 2010, his and his wife's combined SSA income was $24,912; and in 2011, his and his wife's combined SSA income was $25,824.  

Effective December 2006, December 2007, December 2008, December 2009, and December 2010, the maximum annual rates of improved pension for a married veteran were $14,313, $14,643, $15,493, $15,493, and $15,493, respectively.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  

Under 38 C.F.R. § 3.272, medical expenses in excess of five percent of the maximum annual pension rate which have been paid shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Upon review of the record, the evidence does not demonstrate any alleged or reported annual medical expenses in excess of five percent of the maximum annual pension rate. 

For these reasons, the Board finds that the Veteran's annual income exceeded the income limit established by the maximum annual pension rates for the period beginning in 2007.  Therefore, the Veteran is ineligible for payment of NSC pension due to excessive income.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of NSC pension.  The Veteran should understand that, if his income decreases, or if the amount that he pays out in the form of unreimbursed medical expenses increases, he may reapply for NSC benefits.


ORDER

A 20 percent rating, but no higher, for degenerative disease of the lumbar spine prior to September 3, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits. 

An rating in excess of 20 percent for degenerative disease of the lumbar spine is denied.

A separate 10 percent rating for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate 10 percent rating for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to permanent and total disability rating for NSC pension purposes is denied.


REMAND

As discussed above, the Veteran has been granted a 20 percent rating for his lumbar spine disability prior to September 3, 2008.  The Board has also granted separate 10 percent ratings for each of his lower extremities for radiculopathy.  He is also service-connected for posttraumatic stress disorder, currently evaluated as 50 percent disabling.  As such, the combined disability is 70 percent, which meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

The Board finds that, on remand, a VA medical opinion should be obtained to assist in determining whether the Veteran is rendered unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

Additionally, the most recent VA treatment records in the claims file are dated February 14, 2013, from the Atlanta VA Medical Center.  On remand, the RO should obtain any updated VA treatment records and associate them with the claims file or Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated after February 14, 2013, from the Atlanta VA Medical Center, and associate them with the claims file.  If the search for such records has negative results, notify the Veteran and place a statement to that effect in the claims file. 

2.  Schedule the Veteran for an appropriate examination to determine whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities (PTSD, degenerative disease of the lumbar spine, and bilateral lower extremity radiculopathy) through the effect of each acting alone or the cumulative effect of both the psychiatric and physical disabilities acting together, render him unable to secure and follow a substantially gainful occupation.  

The examiner is requested to provide a rationale for any opinions provided.  If the examiner is unable to answer any question presented without resort to speculation, she should so indicate.

3.  Then, readjudicate the Veteran's claim for a TDIU on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, he and his attorney must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


